


AMENDMENT NO. 1 TO
DISTILLER'S GRAIN MARKETING AGREEMENT


This Amendment No. to the Distiller's Grain Marketing Agreement (this
"Amendment") is made effective as of February 13, 2014 (the "Amendment Effective
Date") by and between Highwater Ethanol LLC, a Minnesota limited liability
company ("Seller"), and CHS Inc., a Minnesota cooperative corporation ("Buyer").


Reference is made to that certain Distiller's Grain Marketing Agreement, dated
October 1 , 2007 (the "Marketing Agreement"), by and between Seller and Buyer.


1.    Agreement to Amend the Marketing Agreement. Seller and Buyer hereby agree
to amend the Marketing Agreement as set forth below in Section 2 of this
Amendment. This Amendment constitutes an amendment to the Marketing Agreement in
accordance with Section 18.E of the Marketing Agreement. Except as expressly
amended pursuant to this Amendment, all terms set forth in the Marketing
Agreement shall continue in Rill force and effect. All capitalized terms used in
this Amendment but not defined in this Amendment shall have the meaning given to
such term in the Marketing Agreement.


2.    Amendment to Marketing Agreement. Seller and Buyer agreed to adjust the
per ton margin cap to $2.00. Accordingly, Seller and Buyer hereby amend the
Marketing Agreement by amending and restating the second sentence of Section 6.A
of the Marketing Agreement to read as follows:


In no event shall the fee to Buyer for DDGS and WDB be less than $1.50 per ton
or more than $2.00 per ton.


IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment to be executed
as of the Amendment Effective Date.


 
CHS Inc.
 
 
 
By: /s/ Steve Markham
 
Name: Steve Markham
 
Its: Merchant
 
 
 
Highwater Ethanol, LLC
 
 
 
By: /s/ Brian Kletscher
 
Name: Brian Kletscher
 
Its: CEO





